DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 14, the applicant claims “wherein the second piezoelectric material comprises molybdenum with a thickness of approximately twenty nanometers”.  There is no support for the second piezoelectric material comprises molybdenum.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-15 and 19-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishigaki (PG Pub 20070228887) and in view of Jacobsen (PG Pub 20150293060).
Considering claim 12, Nishkigaki (Figure 5) a multi-layer acoustic sensor comprising: first (17), second (15) and third electrode layers (13 + paragraph 0040); and first and second piezoelectric layers, with the first piezoelectric layer (16 + paragraph 0040) disposed between the first and second electrode layers and the second piezoelectric layer (14 + paragraph 0040) disposed between the second and third electrode layers; with the multi-layer acoustic sensor having thickness of the first and second piezoelectric layers that are selected to maximize a ratio of sensor capacitance times the square of output voltage for a given input pressure times a resonant frequency of the multi-layer acoustic sensor, to the square of the given input pressure times sensor area times the dielectric loss angle of the piezoelectric material (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
However, Nishkigaki does not teach wherein the thickness of at least one of the first and second piezoelectric layers is between 0.5 micron and 8 microns, inclusive.
Jacobsen teaches wherein the thickness of at least one of the first and second piezoelectric layers is between 0.5 micron and 8 microns, inclusive (paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the thickness of at least one of the first and second piezoelectric layers is between 0.5 micron and 8 microns, inclusive into 
Considering claim 13, Nishigaki teaches wherein a value of the ratio is at least ten percent of a maximum obtainable value for the ratio when pre-defined, ideal thickness of material are used in the layers (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 14, Nishigaki (Figure 5) teaches wherein the first electrode (17 + paragraph 0040) layer comprises molybdenum (paragraph 0088) with; the first piezoelectric material comprises aluminum nitride (16 + paragraph 0040 + 0087); the second electrode layer comprises molybdenum (15 + paragraphs 0040 + 0088), the second piezoelectric material comprises molybdenum (14 + paragraphs 0040 + 0087) and a third electrode layer comprises molybdenum (13 + paragraphs 0040 + 0088).
However, Nishigaki does not teaches the claimed thicknesses of the first, second and third electrodes and the first and second piezoelectric material.  It would have been an obvious matter of design choice to varying the thickness of the first, second and third electrodes and the first and second piezoelectric material, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Considering claim 15, Nishigaki (Figure 5) teaches wherein the piezoelectric layer comprises aluminum nitride (paragraph 0087) and the electrode layers comprise molybdenum (paragraph 0088).
Considering claim 19, Nishigaki (Figure 5) teaches an acoustic transducer comprising: first (17), second (15) and third electrode layers (13 + paragraph 0040); first (16) and second piezoelectric layers (14 + paragraph 0040); wherein a material of at least one of the first and second piezoelectric layers has a thickness that is greater than a thickness of the material at which: a dissipation factor of the acoustic transducer is approximately twice a dissipation factor of piezoelectric material at a two micron thickness or a piezoelectric coupling coefficient is approximately seventy one percent of a piezoelectric coupling coefficient for piezoelectric material at a two micron thickness (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties.
However, Nishkigaki does not teach wherein the thickness of at least one of the first and second piezoelectric layers is between 0.5 micron and 8 microns, inclusive.
Jacobsen teaches wherein the thickness of at least one of the first and second piezoelectric layers is between 0.5 micron and 8 microns, inclusive (paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the thickness of at least one of the first and second piezoelectric layers is between 0.5 micron and 8 microns, inclusive into Nishkigaki’s device for the benefit of meeting the devices design.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. 
Considering claim 20, Nishigaki teaches wherein the piezoelectric layer comprise aluminum nitride (pargarpah 0087), and at least one of the electrode layers comprise molybdenum (paragraph 0088).
Allowable Subject Matter
Claims 1-7 are allowed.  Considering claim 1, the prior art does not teach an acoustic transducer, comprising: a substrate; a multi-layer acoustic transducer comprising a plurality of transducer beams with the free ends of the first and second ones of the transducer beams separated by a gap, with the affixed first end of each transducers beam having a width dimension that is greater than a width dimension of the second free end of each transducer beam.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Jacobsen which in combination with Nishigaki teaches the applicant’s claimed limitations.
Regarding the applicant’s arguments/amendments for claim 1 the examiner has now allowed those claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BRYAN P GORDON/Primary Examiner, Art Unit 2837